Citation Nr: 1423959	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1970, including service in the Republic of Vietnam.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2012, the appellant testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Subsequent to the hearing, the appellant submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  The Veteran died in August 2010.  The death certificate lists metastatic cancer of lung as the cause of death, "due to (or as a consequence of): Agent Orange (according to VAH)."  

2.  During his lifetime, the Veteran had not established service connection for any disability. 

3.  The Veteran was not rated totally disabled due to a service connected disability during the 10 years prior to his death. 

4.  The Veteran is entitled to the presumption of exposure to herbicides in service.

5.  Resolving doubt in favor of the appellant, a disability of service origin caused or contributed substantially to cause the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

2.  The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154(a), 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DIC pursuant to 38 U.S.C.A. § 1318

The application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary with respect to this issue.  Mason v. Principi, 16 Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to DIC in the same manner as if the Veteran's death were service-connected, under certain specific conditions.  VA shall pay DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death, service connection was not in effect for any disability.  A total disability rating was not assigned for service-connected disabilities during his lifetime.  He filed a claim for service connection for cancer in August 2010, but it had not been adjudicated at the time of his death.  Hence, the criteria that he be in receipt of, or entitled to receive, a total disability rating for at least 10 continuous years preceding death are not met as a matter of law.  As no claims for compensation were adjudicated during the Veteran's lifetime, there is no other basis upon which this claim may be granted.  38 C.F.R. § 3.22.  Accordingly, there is no entitlement under the law to the benefit sought and this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet App 426 (1994).

II.  Cause of death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including lung cancer, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Service personnel records show that the Veteran served in the Republic of Vietnam from March 1968 to March 1969; he is therefore entitled to the presumption of herbicide exposure.

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's death certificate, completed by his hospice treating physician, states that metastatic cancer of lung was the cause of his death.  The next line on the form shows that the lung cancer was "DUE TO (or as a consequence of): AGENT ORANGE (ACCORDING TO VAH)."  VA and private treatment records and the appellant's lay evidence all show that six weeks prior to his death, the Veteran was found to have widespread cancer in his body, including in the lungs, liver, and kidney.  For several reasons, a successful biopsy "typing" the cancer was never obtained and a clear diagnosis does not exist in the medical evidence.  VA and private treatment records during the six weeks before his death mention "likely" renal cell carcinoma (RCC) with metastases or that the physician was "suspicious of" RCC with metastases.   

The Board finds that the evidence shows that it was never determined which organ was the origin of the malignancy.  With that, and the entry on the Death Certificate noting a contribution to death by Agent Orange exposure, the evidence is at least in equipoise as to whether a disability of service origin caused the Veteran's death.  Resolving doubt in favor of the appellant, the Board finds that lung cancer of service origin caused or contributed substantially or materially to his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is established.  38 C.F.R. §§ 3.307, 3.309(e).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


